Case 13-48687        Doc 44     Filed 12/31/18     Entered 12/31/18 17:04:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 48687
         Candy Ousley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/21/2013.

         2) The plan was confirmed on 03/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/29/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/01/2017.

         5) The case was Completed on 09/14/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $92,857.11.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-48687             Doc 44         Filed 12/31/18    Entered 12/31/18 17:04:54                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $14,796.00
           Less amount refunded to debtor                                 $61.09

 NET RECEIPTS:                                                                                          $14,734.91


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,993.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $585.73
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,578.73

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Asset Acceptance LLC                    Unsecured      1,124.00            NA              NA            0.00        0.00
 BL & SK Associates Funding              Unsecured      3,000.00            NA              NA            0.00        0.00
 Cavalry Portfolio Services LLC          Unsecured     10,330.00     15,819.28        15,819.28      1,581.93         0.00
 City of Chicago Department of Revenue   Unsecured      1,700.00       2,220.10        2,220.10        222.01         0.00
 Commonwealth Edison Company             Unsecured           0.00      1,002.13        1,002.13        100.21         0.00
 Credit Coll                             Unsecured      1,002.00            NA              NA            0.00        0.00
 Debt Recovery Solutions                 Unsecured         675.00        675.68          675.68          67.57        0.00
 Dept of Ed/Sallie Mae                   Unsecured     49,323.00            NA              NA            0.00        0.00
 Easy Auto Credit                        Secured        3,482.93       3,482.93        3,482.93      3,482.93    1,901.72
 Illinois Dept Of Employment Security    Unsecured     10,000.00     11,867.80        11,867.80      1,186.78         0.00
 Illinois Tollway                        Unsecured           1.00           NA              NA            0.00        0.00
 Jefferson Capital Systems LLC           Unsecured      2,717.00       2,722.72        2,722.72        272.27         0.00
 Keynote Consulting                      Unsecured         238.00        238.47          238.47          23.85        0.00
 Monterey Financial Services             Secured           650.00        770.00          650.00        650.00       32.18
 Monterey Financial Services             Unsecured           0.00        814.24          814.24          81.42        0.00
 Nicor Gas                               Unsecured      1,000.00       1,026.95        1,026.95        102.70         0.00
 Payday Loan Store                       Unsecured      1,400.00          94.01           94.01           9.40        0.00
 Peoples Gas                             Unsecured           1.00           NA              NA            0.00        0.00
 Quest Diagnostics                       Unsecured           1.00           NA              NA            0.00        0.00
 Resurgent Capital Services              Unsecured      8,672.00       4,412.08        4,412.08        441.21         0.00
 Sonnenschein Fnl Svcs                   Unsecured         550.00           NA              NA            0.00        0.00
 Verizon Wireless                        Unsecured      1,050.00            NA              NA            0.00        0.00
 Weltman Weinberg & Reis Co LPA          Unsecured           1.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-48687        Doc 44      Filed 12/31/18     Entered 12/31/18 17:04:54             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                            $3,482.93          $3,482.93           $1,901.72
       All Other Secured                                    $650.00            $650.00              $32.18
 TOTAL SECURED:                                           $4,132.93          $4,132.93           $1,933.90

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $40,893.46          $4,089.35              $0.00


 Disbursements:

         Expenses of Administration                             $4,578.73
         Disbursements to Creditors                            $10,156.18

 TOTAL DISBURSEMENTS :                                                                     $14,734.91


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
